NUMBER 13-08-133-CR

                              COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


KEITH MCKINNEY,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 28th District Court
                          of Nueces County, Texas


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                   Memorandum Opinion by Justice Vela

       Appellant, Keith McKinney, was indicted for the criminal offense of bribery, alleged

to have occurred on October 4, 2007. See TEX . PENAL CODE ANN § 36.02 (Vernon 2006).

McKinney pled not guilty and, after a jury trial, was found guilty. On February 7, 2008, the

trial court assessed punishment at five years imprisonment. Concluding that "there are no
meritorious issues for appeal," appellant's counsel filed a brief in which he reviewed the

merits, or lack thereof, of the appeal. The State has not filed a brief. We affirm.

                         I. Compliance with Anders v. California

       Appellant's court-appointed counsel filed an Anders brief in which he has concluded

that there are no appealable issues for this Court to consider. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. Id. at 744-

45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In

compliance with Anders, following his review of the court's file and the transcripts, his

research, and his correspondence with appellant, counsel presented a professional

evaluation of the record including, among other things, a review of grand jury proceedings,

pre-trial motions, research and investigation, competency, sentencing, right to present

evidence during the guilt/innocence and punishment stages, and right to appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812.

       Counsel has informed this Court that he has reviewed the appellate record and

concludes there are no arguable grounds for reversal. He has also informed this Court that

he provided appellant with a copy of the transcripts in his case and notified appellant of his

right to review the record and to file a pro se response to counsel's brief and motion to

withdraw. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,

509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. More than thirty days

have passed, and no pro se brief has been filed.

                                  II. Independent Review

       The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
                                           2
decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                         III. Conclusion

       The judgment of the trial court is affirmed. Additionally, counsel's motion to

withdraw as appellate counsel is hereby granted. We order counsel to notify appellant of

the disposition of this appeal and of the availability of discretionary review. See In re K.D.,

S.D., and J.R., 127 S.W.2d 66, 68 n.3 (Tex. App.–Houston [1st Dist.] 2003, no pet.) (citing

Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam)).




                                                    ROSE VELA
                                                    Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 19th day of February, 2009.




                                                3